Exhibit 10.2
TASK ORDER #03 AGREEMENT
Engineering Change Requests and Enhancements
This Task Order Agreement is made and entered into as of the 31th day of August,
2010 in connection with the ORBCOMM Generation 2 Procurement Agreement dated as
of May 5, 2008 (the “OG2 Procurement Agreement”), in each case between ORBCOMM
Inc, a Delaware corporation (“ORBCOMM”) with offices located at 2115 Linwood
Avenue, Suite 100, Fort Lee, NJ 07024 and SIERRA NEVADA CORPORATION, a Nevada
corporation with offices located at 444 Salomon Circle, Sparks, NV 89434 (“SNC”
or “SUPPLIER”).
WITNESSETH
WHEREAS ORBCOMM desires to purchase from SUPPLIER, and SUPPLIER desires to
provide and sell to ORBCOMM, the following services and materials in connection
with the OG2 Procurement Agreement on a cost reimbursable basis as specified
herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1 — DEFINITIONS
Except as otherwise specifically defined herein, capitalized terms in this
Agreement have the same meanings as in the OG2 Procurement Agreement, as
applicable.
“Agreement” or “Task Order” shall mean this Task Order Agreement, including all
referenced Exhibits hereto.
“Cost Reimbursement” shall mean the type of contract whereby the SUPPLIER is
paid for its actual costs incurred, against a total cost estimate used for the
purpose of establishing a ceiling that the SUPPLIER may not exceed, except at
its own risk, without the written approval of ORBCOMM.
ARTICLE 2 — SCOPE OF WORK. Consistent with the terms and conditions set forth
herein, SUPPLIER shall furnish to ORBCOMM the management, labor, facilities and
materials required for the performance by it of the following work:
Section 2.1 — SUPPLIER shall design and make changes to each Satellite in order
to accommodate an additional payload to bus interface port as described in
Specification section 4.6.4 and communication bandwidth use changes as described
in Specification section 4.6.3. Specifically, SUPPLIER, at a minimum, shall make
necessary Satellite harness and other hardware changes required to support the
additional payload to bus interface and shall make IPDR FPGA design changes to
enable the use of a second serial port that could be used to communicate with a
second serial port on the payload. At a minimum, the functionality of the IPDR
changes shall be verified at the board level test to verify hardware
functionality.
Section 2.2 — Program Management. SUPPLIER shall provide program management
services to monitor and coordinate SUPPLIER efforts to satisfy the requirements
of this Agreement. The SUPPLIER shall provide status regarding activities
prescribed in this Agreement at weekly OG2 status meetings. The SUPPLIER shall
provide weekly labor and monthly cost reports for the duration of this
Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 2.3 — Technical Deliverables. SUPPLIER will provide the following
deliverables:

  •  
Provide a copy of all Engineering Change Notice’s (ECN’s) describing the changes
being made to the Satellite.
    •  
Provide bus to payload serial port software ICD which details the IPDR software
to serial driver interface and the payload software to serial driver interface
for the additional serial line.
    •  
Power point documentation of a system block diagram of the additional payload to
bus interface.
    •  
Power point documentation of the command/telemetry packet protocol interface
changes between the ground and the Satellite and between the payload to bus.
    •  
Test reports and procedures associated with verification of the serial interface
and command/telementry implementation.

ARTICLE 3 — TASK ORDER CONTRACT TYPE
This Task Order is a Cost Reimbursement contract type.
ARTICLE 4 — PERIOD OF PERFORMANCE
The term of this Agreement shall be Task Order award through completion of the
first Pre-Shipment Review (PSR) Milestone. ORBCOMM may terminate this Agreement
at any time upon written notice to SNC and pay the Cost Reimbursement for work
performed within this Task Order through the date of termination, plus
reasonable actual costs associated with the settlement of terminated work.
ARTICLE 5 — CONSIDERATION AND PAYMENT TERMS
Section 5.1 — Price. The estimated Cost Reimbursement for work performed within
this Task Order shall not exceed three hundred seventeen thousand five hundred
fifty two U.S.D ($317,552)
Section 5.2 — Limitation of Funds. SUPPLIER shall use best efforts to perform
the work specified in this Task Order within the estimated cost provided in
Section 5.1. SUPPLIER is not obligated to continue performance under this
Agreement or otherwise incur costs hereunder in excess of the amount allotted to
this Agreement. ORBCOMM is not obligated to reimburse the SUPPLIER for costs
incurred prior to the authorization to proceed dated July 19, 2010 in
contemplation of this Task Order award, outside the scope of work of this Task
Order or in excess of the total amount allotted by ORBCOMM to this Agreement.
SUPPLIER shall provide ORBCOMM notice when costs incurred reach 75% of the total
funds allotted to this Agreement.
Section 5.3 — Payment Terms. SNC shall submit invoices on a monthly basis for
actual costs incurred hereunder during the preceding monthly period. Invoices
will reference this Agreement and will contain the number of hours incurred by
labor category, the total amount for direct labor and a listing of all other
direct costs. It is envisioned that the work described herein will be performed
by SNC Mechanical Engineering (“ME”), Systems Engineering (“SYS”), and Program
Management (“PM”) personnel, with approximate hourly labor rates of $170 (ME),
$185 (SYS) and $210 (PM) respectively. ORBCOMM shall pay SNC invoices issued
pursuant to this Agreement within 30 days of invoice receipt.

 

2



--------------------------------------------------------------------------------



 



ARTICLE 6 — OTHER TERMS AND CONDITIONS
Section 6.1 — OG2 Procurement Agreement. Except as otherwise expressly set forth
in this Agreement, the terms and conditions of the OG2 Procurement Agreement
shall remain in full force and effect and apply, as appropriate and in context,
to the parties’ rights and obligations vis-a-vis the Cost Reimbursement work
under this Agreement. Execution of this Task Order shall not be interpreted as a
waiver of either party’s respective negotiating positions and/or rights, if any,
associated with or arising out of the IRD.
IN WITNESS WHEREOF, the undersigned certify that they possess full corporate
power and authority to enter in to this Agreement and have caused this Agreement
to be executed as of the day and year first above written.

            SIERRA NEVADA CORPORATION
      By:           Name:   Clint McElfish        Title:   Corporate Contracts
Manager        ORBCOMM INC
      By:           Name:   Christian Le Brun        Title:   Executive Vice
President, General Counsel   

 

3